Grace, J.
(specially concurring in the opinion prepared by Justice Bronson).
• This proceeding is one brought by the relators, to procure this court *636to issue an original writ of mandamus, commanding the state treasurer to pay a certain warrant issued by tbe state auditor, and numbered A — —221,195, presented to the defendant for payment, on tbe 2d day of January, 1920, and payment refused, on tbe ground that it is not authorized by tbe amended budget of tbe special session, wbicb convened in November, 1919.
Tbe 16th legislative assembly of North Dakota convened in regular session on tbe 7th day of January, 1919, and concluded its duties on or about tbe 1st day of March, 1919. It enacted chapter 16 of tbe Session Laws of 1919, wbicb was denominated tbe general budget, and wbicb was, by both bouses, passed as an emergency measure and became effective immediately upon such passage, and its approval by tbe governor. Among other things, subdivision 7 thereof provided for a contingent fund of $85,000, to be used in complying with new laws.
On tbe 25th day of November, 1919, tbe Legislative Assembly of North Dakota convened in special session. By House Bill 44 it amended and re-enacted subdivisions of chapter 16 of tbe Session Laws of 1919, including subdivision 7 thereof, with tbe exception, that it repealed that part wbicb provided for tbe said contingent fund of $35,000.
This bill received a majority of tbe votes of tbe members elected to each bouse; it did not receive an affirmative vote of two thirds of tbe members of each bouse present and voting thereon. In other words, tbe emergency clause was not attached to tbe bill upon its passage. It does not become effective and operative until July 1st, after its passage, unless House Bill No. 60 was effective, to place it in operation sooner; or unles.s every bill enacted as a special session is an emergency measure, whether enacted as such or not; or unless other provisions of tbe Constitution provide, under certain conditions, an earlier time tbon July 1st, when a law becomes effective.
The material portion of House Bill No. 60 is as follows:
“All acts of an special legislative assembly of tbe state of North Dakota shall take effect within ten days after tbe close of any such special session, unless tbe legislature, by vote of two thirds of tbe members present and voting, in each bouse, shall declare it to be an emer*637gency measure, in which event it shall take effect and be in force from and after its passage and approval by the governor.”
Section 67 of the Constitution, as amended, is as follows:
“No act of the legislative assembly shall take effect until July 1st, after the close of the session, unless the legislature by a vote of two thirds of the members present and voting, in each house, shall declare it an emergency measure, which declaration shall be set forth in the act, provided, however, that no act granting a franchise, or special privilege, or acts creating any vested right or interest other than in the state, shall be declared an emergency measure.
“An emergency measure shall take effect and be in force from and after its passage and approval by the governor.”
At the special session, there were seventy-two bills passed, to thirty-nine of which there was no emergency clause attached, and they would not go into effect nutil July 1st, unless for one of the three clauses above stated.
The mere fact that a bill is passed at a special or extraordinary session does not constitute it an emergency measure. Such bill only becomes an emergency measure, and thus immediately effective after its passage and approval, if it has attached to it the emergency clause required by § 67, as amended, and is approved by the required two-thirds vote therein prescribed.
The fact that House Bill 44 was passed at a special session would not accelerate the time when it would become effective. The time when it would become effective would be July 1st, after its passage, it not having been passed with the emergency clause attached, and a two-thirds vote of the members of each house present and voting, but by only a majority vote of the members elected to. each house. It would not, therefore, become effective until July 1st, unless House Bill No. 60 places it in effect within ten days after its passage and approval, as provided in that bill.
To hold that House Bill 60 could have this effect would result in rendering the provision in § 67, with reference to the emergency clause, largely nugatory. If we hold House.Bill 60 is effective as to fixing the time when Bill 44 becomes effective, there would be no necessity of attaching the emergency clause to a bill, and voting thereon at the time *638of its passage. That could all be deferred until the end of the session, and, then, with such a bill as 60, all measures passed, at that session, or such as were desired, could be declared emergency measures, and passed by a bill such as 60, by a mere majority of the members elected to both houses.
Thus, by such a bill, might all measures passed, at a given session, become emergency measures, though they receive not a two-thirds vote of the members of both houses present and voting, but only a majority, as above stated.
As we view the matter, this cannot he done, and House Bill 60 is not effective, to make House Bill 44 effective within ten days after its passage and approval, and, so far as House Bill 60 is concerned, House Bill 44 will not become effective until July 1st, it having been passed without an emergency clause attached, and without receiving the required two-thirds vote of the members of both houses present and voting.
On July 1st it will become effective as any other bill passed without an emergency clause attached.
A proper petition has been filed, and House Bill 60 has been refer-endumed under the provisions of § 25 of the Constitution, as amended. The bill not being an emergency one, and not having received the required two-thirds vote of both houses, it is suspended by the filing of the referendum petition. It will have to be voted upon at a state-wide election, or at a special election, if one should be called. If, at such election, it is approved by a majority of the votes, so .far as time is concerned, and according to § 25 of the Constitution, as amended, it would go into effect 30 days after the election, unless otherwise specified in the measure.
This seems to be the only way in which a law may go into effect before July 1st, unless it is passed with an emergency clause attached, as required by § 67.